Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 17 of U.S. Patent No. 10825661 as well as the combination of claims 1 and 20 of US Patent 9978565 and claim 13, 16 is also unpatentable over claim 12, 17 of patent ‘661 as well as the combination of claims 1 and 20 of ‘565, and claim 18, 19 is also unpatentable over claim 1 of US Patent ‘565 and claim 2-9, 11, 12, 14, 15, 17 is unpatentable over claims 2-8, 10, 11, 13, 14, 16 of ‘661 and . Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims are encompassed by the subject matter in the cited claims of ‘661 and ‘565; for unpatentability over a combination of claims, it would have been obvious that since the claimed subject matter is about the same invention, the claims are simply covering different aspects of that invention, which if combined, would result in a more comprehensive claim/representation of the invention, encompassing and rendering unpatentable the cited claims from the instant case.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s)  1-9, 11-15, 17, 18, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leahey (US 6367410) in view of Lubomirsky (US 6326597).
 Regarding claim 1, Leahey teaches in Fig. 1, 2, 19 a plasma processing device comprising: a dielectric window (‘conventional ceramic dome 102’ col. 3:41-42) comprising a plasma exposed surface (its bottom surface covers over the inside of the reaction chamber/facing the process space which in which ICP plasma processing is performed, the plasma formed inside the chamber, col. 3:42-48, i.e. below the dome and thus would exposed to the bottom of 102, as can be seen in Fig. 19, showing the similar dome 938's bottom facing the process space) and an air exposed surface (upper/top surface of 102 which is blown with air from fan 106, Fig. 2, showing air flow arrows, abstract); a vacuum chamber 
But does not teach at least one air amplifier in fluid communication with the air exposed surface of the dielectric window, 
However, Lubomirsky teaches in Fig. 2, 3 at least one air amplifier (‘amplifier’ 115, which utilizes air col. 5:24-32) in fluid communication with the air exposed surface of the dielectric window (Figs. 2, 3, showing the air arrows fluidly coupling from 115 to the top surface of 45),
The motivation to modify Leahey to have at least one air amplifier, replacing the fan in Leahey as the forced air generator, in fluid communication with the air exposed surface of the dielectric window is to be able to provide high gas flow to obtain good temperature stability and/or uniformity, col. 7:45-52 for varying heat loads and temperature fluctuations inside the chamber, col. 9:34-38, replacing the fan and thus less likely to suffer mechanical breakdowns or damage other components upon mechanical failure of 
wherein the at least one air amplifier outputs at least about 20 cfm of air (this is not an apparatus structure or further structurally limiting the apparatus but relates to an intended use/operation, MPEP 2114; additionally, the Lubomirsky based amplifier provides 125 cfm of air, col. 8:58-60 Lubomirsky); and a plenum (considered the connected air/flow space below 106, now replaced by the air amplifier, receiving down flowing air from 106, i.e. 148 and 138 as well the peripheral flow spaces directly connected to each of 148/138 Leahey Fig. 2) in fluid communication with the air exposed surface of the dielectric window (said plenum is space-connected to top of 102, showing gas flow arrows flowing pass the plenum onto top of 102 Fig. 2) and the at least one air amplifier to receive cooling air from the at least one air amplifier (since the air going into the amplifier is cooled/unheated by the reactor chamber, the air exiting it would also be cool, before it reaches the dome, thus the outlet of the amplifier receives cool air from its inlet), wherein the plenum is divided into a plurality of segments (there are multiples of these segments/sub-spaces of the plenum, i.e. 148, 138, , shown in Fig. 2-5) by partition walls (148 is partitioned/defined from 138 by at least two walls, such as an upper annular wall 110 holding the lamps and a lower wall 112 with the nozzles, Fig. 2, 3;) that are shared by adjacent segments (as discussed in claim 1 and in the drawing above) and each segment comprises at least one inlet and at least one outlet (Fig. 2, showing each of 148, 138 have at least an opening(s)/area(s) receiving air and opening(s) where air flows out, generally in top to bottom direction, as discussed in detail in claim 1) that outputs air directly into a pressure region partially surrounded by the plenum (space in 138 is surrounded by 148’s peripheral regions fig. 2), wherein the at least one air amplifier is external to the plenum (as discussed, the amplifier replaced the fan/106 located above and external/outside the said plenum; additionally, it has been held that rearrangement of parts did not render the claims patentable, MPEP 2144.04).
 	Regarding claim 2, Leahey, in view of Lubomirsky, teaches the plasma processing device of Claim 1, wherein the plenum is configured to combine with another plenum to enclose a substantially cylindrically shaped region or a substantially ring shaped region (fig. 2, 3, 148 surrounds a cylindrical space 138).


	Regarding claim 4, Leahey, in view of Lubomirsky, teaches the plasma processing device of Claim 1, wherein the at least one air amplifier outputs at least about 20 cfm of air and the plenum is pressurized to a back pressure of at least about 1 in-H20 (as discussed in claim 1 125 cfm, also this does not structurally limit the apparatus structure but relates to the operation and hence, an intended usage thereof, MPEP 2114).
 	Regarding claim 5, Leahey, in view of Lubomirsky  teaches the plasma processing device of Claim 1, wherein the plenum is disposed over the elevated temperature region of the dielectric window (Figs. 2, 3, the said plenum is above and covering over the entire dome including all its heated regions that are part of dome during a plasma process which generates heat).
Regarding claim 6, Leahey, in view of Lubomirsky  teaches  the plasma processing device of claim 1, wherein the at least one air amplifier comprises a control input (the end of ‘gas line’ 142, col. 5:41-42, Figs. 2, 3, which forms an extended spout to inject gas into the nozzle’s main body of the Lubomirsky based amplifier) in fluid communication with a ring shaped nozzle (the rest of the amplifier’s 115 main body, and having an extended/tapered structure, Fig. 2, 3 and annular/having diameter shape with circular opening 122, col. 5:63-65, in which it receives gas from 142, Fig. 2, 3 such as compressed gas, as discussed in col. 5 of the Lubomirsky based amplifier).
 	Regarding claim 7, Leahey, in view of Lubomirsky  teaches the plasma processing device of claim 1, wherein the plenum is located within a pressure controlled enclosure (the plenum is contained in 130, forming a closed flow loop, col. 3:66, 67, whose total/net pressure would be controlled/dictated by the available amount of air inside 130), air is purged from the at least one outlet of the plenum to the pressure controlled enclosure (Leahey Fig. 2, the air flows out from the bottom of 112/said plenum outlet then out from the sides of 102 and up the sides into the space of 130, such as 114).

 	Regarding claim 9, Leahey, in view of Lubomirsky , teaches the plasma processing device of claim 8, wherein the plenum is disposed between the inner coil and the outer coil (considering the plenum's bottom part to extend to the top surface of 102, Fig. 2, the plenum’s space is disposed/filled in both between, around and outside all the coils, including the inner and outer coils as the coils, Fig. 2; additionally per MPEP 2144.04 VIC it has been that rearrangement of parts did not render the claims patentable).
	Regarding claim 11, Leahey, in view of Lubomirsky , teaches the plasma processing device of claim 5, wherein the plenum is in contact with the dielectric window (as discussed, the plenum’s bottom extends to/reaches/contacts the top of 102).
 	Regarding claim 12, Leahey, in view of Lubomirsky , teaches the plasma processing device of claim 5, wherein the plenum is offset from the dielectric window (the upper and middle part of the plenum is offset/spaced away from the top of the window, separated by the lower part of the plenum, or the plenum as a whole is offset from the lower part of the dielectric window Leahey Fig. 2).
Regarding claim 13, Leahey teaches in Fig. 1, 2, 19 a plasma processing device comprising: a dielectric window (‘conventional ceramic dome 102’ col. 3:41-42) comprising a plasma exposed surface (its bottom surface covers over the inside of the reaction chamber/facing the process space which in which ICP plasma processing is performed, the plasma formed inside the chamber, col. 3:42-48, i.e. below the dome and thus would exposed to the bottom of 102, as can be seen in Fig. 19, showing the similar dome 938's bottom facing the process space) and an air exposed surface (upper/top surface of 102 which is blown with air from fan 106, Fig. 2, showing air flow arrows, abstract); a vacuum chamber (‘reaction chamber’ col. 3:42, 43, 12:3 used for plasma etching, which is known to those skilled in the art of vapor phase plasma processing to be done in vacuum conditions, col. 1:20-25) coupled with the dielectric window (as discussed, the dome 102 is the dome/cover of the reaction chamber, therefor it is coupled to the rest the chamber to close it, Fig. 19, showing how the dome is coupled to the chamber 
But does not teach at least one air amplifier in fluid communication with the air exposed surface of the dielectric window, 
However, Lubomirsky teaches in Fig. 2, 3 at least one air amplifier (‘amplifier’ 115, which utilizes air col. 5:24-32) in fluid communication with the air exposed surface of the dielectric window (Figs. 2, 3, showing the air arrows fluidly coupling from 115 to the top surface of 45),
The motivation to modify Leahey to have at least one air amplifier, replacing the fan in Leahey as the forced air generator, in fluid communication with the air exposed surface of the dielectric window is to be able to provide high gas flow to obtain good temperature stability and/or uniformity, col. 7:45-52 for varying heat loads and temperature fluctuations inside the chamber, col. 9:34-38, replacing the fan and thus less likely to suffer mechanical breakdowns or damage other components upon mechanical failure of the fan, col. 9:47-50. It would be obvious to those skilled in the art at invention time to modify Leahey as discussed for reasons above,
wherein the at least one air amplifier comprises a first inlet for receiving pressurized air at a first velocity and a first volume, a second inlet for receiving ambient air at a second velocity, and an exhaust for outputting amplified air at a second volume, wherein the first velocity is greater than the second velocity 
    PNG
    media_image1.png
    412
    717
    media_image1.png
    Greyscale

 	Regarding claim 14,  Leahey, in view of Lubomirsky teaches the plasma processing device of Claim 13, wherein the plenum is configured to combine with another plenum to enclose a substantially cylindrically shaped region or a substantially ring shaped region (claim 2).
 	Regarding claim 15, Leahey, in view of Lubomirsky teaches the plasma processing device of Claim 13, wherein the at least one air amplifier outputs at least about 30 cfm of air and the plenum is pressurized to a back pressure of at least about 1 in-H20 (claim 3).
	Regarding claim 17, Leahey, in view of Lubomirsky, teaches the plasma processing device of Claim 13, wherein the plenum is disposed over the elevated temperature region of the dielectric window (claim 4).
Regarding claim 18, Leahey teaches in Fig. 1, 2, 19 a plasma processing device comprising: a dielectric window (‘conventional ceramic dome 102’ col. 3:41-42) comprising a plasma exposed surface (its bottom surface covers over the inside of the reaction chamber/facing the process space which in which ICP plasma processing is performed, the plasma formed inside the chamber, col. 3:42-48, i.e. below the dome and thus would exposed to the bottom of 102, as can be seen in Fig. 19, showing the similar dome 938's bottom facing the process space) and an air exposed surface (upper/top surface of 102 which is blown with air from fan 106, Fig. 2, showing air flow arrows, abstract); a vacuum chamber (‘reaction chamber’ col. 3:42, 43, 12:3 used for plasma etching, which is known to those skilled in the art of vapor phase plasma processing to be done in vacuum conditions, col. 1:20-25) coupled with the 
But does not teach at least one air amplifier in fluid communication with the air exposed surface of the dielectric window, 
However, Lubomirsky teaches in Fig. 2, 3 at least one air amplifier (‘amplifier’ 115, which utilizes air col. 5:24-32) in fluid communication with the air exposed surface of the dielectric window (Figs. 2, 3, showing the air arrows fluidly coupling from 115 to the top surface of 45),
The motivation to modify Leahey to have at least one air amplifier, replacing the fan in Leahey as the forced air generator, in fluid communication with the air exposed surface of the dielectric window is to be able to provide high gas flow to obtain good temperature stability and/or uniformity, col. 7:45-52 for varying heat loads and temperature fluctuations inside the chamber, col. 9:34-38, replacing the fan and thus less likely to suffer mechanical breakdowns or damage other components upon mechanical failure of the fan, col. 9:47-50. It would be obvious to those skilled in the art at invention time to modify Leahey as discussed for reasons above,

 	Regarding claim 20. Leahey in view of Lubomirsky teaches the plasma processing device of Claim 18, wherein the plenum is configured to enclose a substantially cylindrically shaped region or a substantially ring shaped region (claim 2).
Claim(s) 10, 16, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leahey (US 6367410) in view of Lubomirsky (US 6326597) and Yokogawa (US 20080023147).
Regarding claim 10. Leahey in view of Lubomirsky teaches the plasma processing device of claim 1, but does not teach wherein the plurality of segments is a plurality of substantially wedge-shaped segments, However, Yokogawa teaches in Fig. 6b a cooling configuration for a substrate support having an internal space/plenum that receives coolant and is divided into a plurality of wedge shaped grooves/segments ([0072-73]),
The motivation to modify the cooling space/plenum configuration of Leahey so that the segments are substantially wedge shaped is to provide the cooling structure with a structural design that allows high heat exchange efficiency, and increased heat contact and mechanical strength [0073]. It would be obvious to those skilled in the art at invention time to modify Leahey as discussed for reasons above. Additionally, it has been held that a difference in shape is an obvious matter of design choice and did not render the claims patentable, MPEP 2144.04
 	Regarding claim 16. Leahey in view of Lubomirsky and Yokogawa teaches the plasma processing device of claim 13, wherein at least one of the segments is substantially wedge-shaped (see claim 10).
 	Regarding claim 19. Leahey in view of Lubomirsky and Yokogawa teaches the plasma processing device of Claim 18, wherein at least one of the segments is substantially wedge-shaped, see claim 10.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUECHUAN YU/Primary Examiner, Art Unit 1718